Exhibit 10.6

 

IMMUNOMEDICS, INC.

 

NONQUALIFIED STOCK OPTION NOTICE

Grant No.: ____

 

This Notice evidences the award of nonqualified stock options (each, an “Option”
or collectively, the “Options”) that have been granted to you, Robert Iannone,
subject to and conditioned upon your agreement to the terms of the attached
Nonqualified Stock Option Agreement (the “Agreement”).  The Options entitle you
to purchase shares of common stock, par value $0.01 per share (“Common Stock”),
of Immunomedics, Inc., a Delaware corporation (the “Company”), under the
Immunomedics, Inc. 2014 Long-Term Incentive Plan (the “Plan”).  The number of
shares you may purchase and the exercise price at which you may purchase them
are specified below.  This Notice constitutes part of and is subject to the
terms and provisions of the Agreement and the Plan, which are incorporated by
reference herein.  You must return an executed copy of this Notice to the
Company within 30 days of the date hereof.  If you fail to do so, the Options
may be rendered null and void in the Company’s discretion.

 

Grant Date:  April 9, 2018

 

Vesting Commencement Date:   April 9, 2019

 

Number of Options:  70,000 Options, each permitting the purchase of one Share

 

Exercise Price:   $14.46 per share

 

Expiration Date: The Options expire at 5:00 P.M. Eastern Time on the 7th
anniversary of the Grant Date (the “Expiration Date”), unless fully exercised or
terminated earlier.

 

Exercisability Schedule:  Subject to the terms and conditions described in the
Agreement, the Options become exercisable in accordance with the schedule below:

 

(a)         25% of the Options become exercisable on the Vesting Commencement
Date, and

 

(b)         2.08333% of the Options become exercisable on the date one month
after the Vesting Commencement Date and on such date every month thereafter,
through the fourth anniversary of the Grant Date.

 

The extent to which the Options are exercisable as of a particular date is
rounded down to the nearest whole share.  However, exercisability is rounded up
to 100% on the fourth anniversary of the Grant Date.

 

 

IMMUNOMEDICS, INC.

 

 

 

By:

/s/ Michael R. Garone

 

 

 

Date:

April 9, 2018

 

I acknowledge that I have carefully read the attached Agreement and the
prospectus for the Plan and agree to be bound by all of the provisions set forth
in these documents.

 

Enclosures:

Nonqualified Stock Option Agreement

OPTIONEE

 

Prospectus for the 2014 Long-Term

 

 

Incentive Plan

/s/ Robert Iannone

 

Exercise Form

 

 

 

Date:

April 9, 2018

 

 

 





--------------------------------------------------------------------------------

 



Grant No.: ____

NONQUALIFIED STOCK OPTION AGREEMENT

UNDER THE

IMMUNOMEDICS, INC. 2014 LONG-TERM INCENTIVE PLAN

 

1.           Terminology.  Capitalized terms used in this Agreement are defined
in the correlating Stock Option Notice and/or the Glossary at the end of the
Agreement.

 

2.           Exercise of Options.

 

(a)         Exercisability.  The Options will become exercisable in accordance
with the Exercisability Schedule set forth in the Stock Option Notice, so long
as you are in the Service of the Company from the Grant Date through the
applicable exercisability dates.  None of the Options will become exercisable
after your Service with the Company ceases, unless the Stock Option Notice
provides otherwise with respect to exercisability that arises as a result of
your cessation of Service.

 

(b)         Right to Exercise.  You may exercise the Options, to the extent
exercisable, at any time on or before 5:00 P.M. Eastern Time on the Expiration
Date or the earlier termination of the Options, unless otherwise provided under
applicable law.  Notwithstanding the foregoing, if at any time the Administrator
determines that the delivery of Shares under the Plan or this Agreement is or
may be unlawful under the laws of any applicable jurisdiction, or federal, state
or foreign securities laws, the right to exercise the Options or receive Shares
pursuant to the Options shall be suspended until the Administrator determines
that such delivery is lawful.  If at any time the Administrator determines that
the delivery of Shares under the Plan or this Agreement is or may violate the
rules of the national securities exchange on which the shares are then listed
for trade, the right to exercise the Options or receive Shares pursuant to the
Options shall be suspended until the Administrator determines that such exercise
or delivery would not violate such rules.  Section 3 below describes certain
limitations on exercise of the Options that apply in the event of your death,
Total and Permanent Disability, or termination of Service.  The Options may be
exercised only in multiples of whole Shares and may not be exercised at any one
time as to fewer than one hundred Shares (or such lesser number of Shares as to
which the Options are then exercisable).  No fractional Shares will be issued
under the Options.

 

(c)         Exercise Procedure.  In order to exercise the Options, you must
provide the following items to the Secretary of the Company or his or her
delegate before the expiration or termination of the Options:

 

(i)          notice, in such manner and form as the Administrator may require
from time to time, specifying the number of Shares to be purchased under the
Options;

 

(ii)         full payment of the Exercise Price for the Shares or properly
executed, irrevocable instructions, in such manner and form as the Administrator
may require from time to time, to effectuate a broker-assisted cashless
exercise, each in accordance with Section 2(d) of this Agreement;  and

(iii)        full payment of applicable withholding taxes pursuant to Section 7
of this Agreement.

 

An exercise will not be effective until the Secretary of the Company or his or
her delegate receives all of the foregoing items, and such exercise otherwise is
permitted under and complies





-  1  -

--------------------------------------------------------------------------------

 



 

with all applicable federal, state and foreign securities laws.  Notwithstanding
the foregoing, if the Administrator permits payment by means of delivering
properly executed, irrevocable instructions, in such manner and form as the
Administrator may require from time to time, to effectuate a broker-assisted
cashless exercise and such instructions provide for sale of Shares under a limit
order rather than at the market, the exercise will not be effective until the
earlier of the date the Company receives delivery of cash or cash equivalents in
full payment of the Exercise Price or the date the Company receives confirmation
from the broker that the sale instruction has been fulfilled, and the exercise
will not be effective unless the earlier of such dates occurs on or before
termination of the Options.

 

(d)         Method of Payment.  You may pay the Exercise Price by:

(i)          delivery of cash, certified or cashier’s check, money order or
other cash equivalent acceptable to the Administrator in its discretion;

(ii)         a broker-assisted cashless exercise in accordance with Regulation T
of the Board of Governors of the Federal Reserve System through a brokerage firm
designated or approved by the Administrator;

(iii)        subject to such limits as the Administrator may impose from time to
time, tender (via actual delivery or attestation) to the Company of other shares
of Common Stock of the Company which have a Fair Market Value on the date of
tender equal to the Exercise Price;

(iv)        subject to such limits as the Administrator may impose from time to
time, net share settlement;

(v)         any other method approved by the Administrator; or

(vi)        any combination of the foregoing.

 

(e)         Issuance of Shares upon Exercise.  The Company shall issue to you
the Shares underlying the Options you exercise as soon as practicable after the
exercise date, subject to the Company’s receipt of the aggregate exercise price
and the requisite withholding taxes, if any.  Upon issuance of such Shares, the
Company may deliver, subject to the provisions of Section 7 below, such Shares
on your behalf electronically to the Company’s designated stock plan
administrator or such other broker-dealer as the Company may choose at its sole
discretion, within reason, or may retain such Shares in uncertificated
book-entry form.  Any share certificates delivered will, unless the Shares are
registered or an exemption from registration is available under applicable
federal and state law, bear a legend restricting transferability of such Shares.

 

3.           Termination of Service.

 

(a)         Termination of Unexercisable Options.  If your Service with the
Company ceases for any reason, the Options that are then unexercisable, after
giving effect to any exercise acceleration provisions set forth on the Stock
Option Notice, will terminate immediately upon such cessation.

 

(b)         Exercise Period Following Termination of Service.  If your Service
with the Company ceases for any reason other than discharge for Cause, the
Options that are then exercisable, after giving effect to any exercise
acceleration provisions set forth on the Stock Option Notice, will terminate
upon the earliest of:

 

(i)          the expiration of 90 days following such cessation, if your Service
ceases on account of (1) your termination by the Company other than a





-  2  -

--------------------------------------------------------------------------------

 



 

discharge for Cause, or (2) your voluntary termination other than for Total and
Permanent Disability or death;

 

(ii)         the expiration of 12 months following such cessation, if your
Service ceases on account of your Total and Permanent Disability or death;

 

(iii)        the expiration of 12 months following your death, if your death
occurs during the periods described in clauses (i) or (ii) of this Section 3(b),
as applicable; or

 

(iv)        the Expiration Date.

 

In the event of your death, the exercisable Options may be exercised by your
executor, personal representative, or the person(s) to whom the Options are
transferred by will or the laws of descent and distribution.

 

(c)         Misconduct.  The Options will terminate in their entirety,
regardless of whether the Options are then exercisable, immediately upon your
discharge from Service for Cause, or upon your commission of any of the
following acts during the exercise period following your termination of Service:
(i) fraud on or misappropriation of any funds or property of the Company, or
(ii) your breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation, assignment of inventions, or other similar
agreement executed by you for the benefit of the Company, as determined by the
Administrator, which determination will be conclusive.

 

(d)         Change in Status.  In the event that your Service is with a
business, trade or entity that, after the Grant Date, ceases for any reason to
be part or an Affiliate of the Company, your Service will be deemed to have
terminated for purposes of this Section 3 upon such cessation if your Service
does not continue uninterrupted immediately thereafter with the Company or an
Affiliate of the Company.

 

4.           Nontransferability of Options.  Except to the extent permitted
under Section 9(b) of the Plan, these Options and, before exercise, the
underlying Shares are nontransferable otherwise than by will or the laws of
descent and distribution and, during your lifetime, the Options may be exercised
only by you or, during the period you are under a legal disability, by your
guardian or legal representative.  Except as provided above, the Options and,
before exercise, the underlying Shares may not be assigned, transferred,
pledged, hypothecated, subjected to any “put equivalent position,” “call
equivalent position” (as each preceding term is defined by Rule 16(a)-1 under
the Securities Exchange Act of 1934), or short position, or disposed of in any
way (whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.

 

5.           Nonqualified Nature of the Options.  The Options are not intended
to qualify as incentive stock options within the meaning of Code section 422,
and this Agreement shall be so construed.  You hereby acknowledge that, upon
exercise of the Options, you will recognize compensation income in an amount
equal to the excess of the then Fair Market Value of the Shares over the
Exercise Price and must comply with the provisions of Section 7 of this
Agreement with respect to any tax withholding obligations that arise as a result
of such exercise.

 

6.           Withholding of Taxes.

 

(a)         At the time the Options are exercised, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll or any other payment of any kind due to you and
otherwise agree to make adequate provision for foreign, federal, state and local
taxes required by law to be withheld, if any, which arise in connection with the
Options.  The Company may require you to make a cash payment to cover





-  3  -

--------------------------------------------------------------------------------

 



 

any withholding tax obligation as a condition of exercise of the Options or
issuance of share certificates representing Shares.

 

(b)         The Administrator may, in its sole discretion, permit you to
satisfy, in whole or in part, any withholding tax obligation which may arise in
connection with the Options either by electing to have the Company withhold from
the Shares to be issued upon exercise that number of Shares, or by electing to
deliver to the Company already-owned shares, in either case having a Fair Market
Value not in excess of the amount necessary to satisfy the statutory minimum
withholding amount due.

 

7.           Adjustments.  The Administrator may make various adjustments to
your Options, including adjustments to the number and type of securities subject
to the Options and the Exercise Price, in accordance with the terms of the
Plan.  In the event of any transaction resulting in a Change in Control (as
defined in the Plan) of the Company, the outstanding Options will terminate upon
the effective time of such Change in Control unless provision is made in
connection with the transaction for the continuation or assumption of such
Options by, or for the substitution of the equivalent awards of, the surviving
or successor entity or a parent thereof.  In the event of such termination, you
will be permitted, immediately before the Change in Control, to exercise or
convert all portions of such Options that are then exercisable or which become
exercisable upon or prior to the effective time of the Change in Control.

 

8.           Non-Guarantee of Employment or Service Relationship.  Nothing in
the Plan or this Agreement will alter your at-will or other employment status or
other service relationship with the Company, nor be construed as a contract of
employment or service relationship between you and the Company, or as a
contractual right for you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without Cause or
notice and whether or not such discharge results in the failure of any of the
Options to become exercisable or any other adverse effect on your interests
under the Plan.

 

9.           No Rights as a Stockholder.  You shall not have any of the rights
of a stockholder with respect to the Shares until such Shares have been issued
to you upon the due exercise of the Options.  No adjustment will be made for
dividends or distributions or other rights for which the record date is prior to
the date such Shares are issued.

 

10.         The Company’s Rights.  The existence of the Options shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company's capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company's assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.

 

11.         Entire Agreement.  This Agreement, together with the correlating
Stock Option Notice and the Plan, contain the entire agreement between you and
the Company with respect to the Options.  Any oral or written agreements,
representations, warranties, written inducements, or other communications made
prior to the execution of this Agreement with respect to the Options shall be
void and ineffective for all purposes.

 

12.         Amendment.  This Agreement may be amended from time to time by the
Administrator in its discretion; provided,  however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the
Options or Shares as determined in the discretion of the Administrator, except
as provided in the Plan or in a written document signed by you and the Company.

 





-  4  -

--------------------------------------------------------------------------------

 



 

13.         Conformity with Plan.  This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.  Any
conflict between the terms of this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan.  In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern.  A copy of the Plan is available upon request to the Administrator.

 

14.         Section 409A.  This Agreement and the Options granted hereunder are
intended to comply with, or otherwise be exempt from, Section 409A of the Code. 
This Agreement and the Options shall be administered, interpreted and construed
in a manner consistent with this intent.  Nothing in the Plan or this Agreement
shall be construed as including any feature for the deferral of compensation
other than the deferral of recognition of income until the exercise of the
Options.  Should any provision of the Plan or this Agreement be found not to
comply with, or otherwise be exempt from, the provisions of Section 409A of the
Code, it may be modified and given effect, in the sole discretion of the
Administrator and without requiring your consent, in such manner as the
Administrator determines to be necessary or appropriate to comply with, or to
effectuate an exemption from, Section 409A of the Code.  The foregoing, however,
shall not be construed as a guarantee or warranty by the Company of any
particular tax effect to you.

15.         Electronic Delivery of Documents.  By your signing the Notice, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Options, and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

16.         No Future Entitlement.  By execution of the Notice, you acknowledge
and agree that:  (i) the grant of these Options is a one-time benefit which does
not create any contractual or other right to receive future grants of stock
options, or compensation in lieu of stock options, even if stock options have
been granted repeatedly in the past; (ii) all determinations with respect to any
such future grants, including, but not limited to, the times when stock options
shall be granted or shall become exercisable, the maximum number of shares
subject to each stock option, and the purchase price, will be at the sole
discretion of the Administrator; (iii) the value of these Options is an
extraordinary item of compensation which is outside the scope of your employment
contract, if any; (iv) the value of these Options is not part of normal or
expected compensation or salary for any purpose, including, but not limited to,
calculating any termination, severance, resignation, redundancy, end of service
payments or similar payments, or bonuses, long-service awards, pension or
retirement benefits; (v) the vesting of these Options ceases upon termination of
employment with the Company or transfer of employment from the Company, or other
cessation of eligibility for any reason, except as may otherwise be explicitly
provided in this Agreement; (vi) if the underlying Common Stock does not
increase in value, these Options will have no value, nor does the Company
guarantee any future value; and (vii) no claim or entitlement to compensation or
damages arises if these Options do not increase in value and you irrevocably
release the Company from any such claim that does arise.

17.         Personal Data.  For the purpose of implementing, administering and
managing these Options, you, by execution of the Notice, consent to the
collection, receipt, use, retention and transfer, in electronic or other form,
of your personal data by and among the Company and its third party vendors or
any potential party to any Change in Control transaction or capital raising
transaction involving the Company.  You understand that personal data (including
but not limited to, name, home address, telephone number, employee number,
employment status, social security number, tax identification number, date of
birth, nationality, job and payroll location, data for tax withholding purposes
and shares awarded, cancelled, exercised, vested and unvested) may be
transferred to third parties assisting in the implementation, administration and
management of these Options and the Plan and you expressly authorize such
transfer as well as





-  5  -

--------------------------------------------------------------------------------

 



 

the retention, use, and the subsequent transfer of the data by the
recipient(s).  You understand that these recipients may be located in your
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country.  You understand that data will
be held only as long as is necessary to implement, administer and manage these
Options.  You understand that you may, at any time, request a list with the
names and addresses of any potential recipients of the personal data, view data,
request additional information about the storage and processing of data, require
any necessary amendments to data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s Secretary.  You
understand, however, that refusing or withdrawing your consent may affect your
ability to accept a stock option.

18.         Governing Law. The validity, construction and effect of this
Agreement, and of any determinations or decisions made by the Administrator
relating to this Agreement, and the rights of any and all persons having or
claiming to have any interest under this Agreement, shall be determined
exclusively in accordance with the laws of the State of Delaware, without regard
to its provisions concerning the applicability of laws of other
jurisdictions.  As a condition of this Agreement, you agree that you will not
bring any action arising under, as a result of, pursuant to or relating to, this
Agreement in any court other than a federal or state court in New Jersey, and
you hereby agree and submit to the personal jurisdiction of any federal or state
court in New Jersey.  You further agree that you will not deny or attempt to
defeat such personal jurisdiction or object to venue by motion or other request
for leave from any such court.

19.         Resolution of Disputes.  Any dispute or disagreement which shall
arise under, or as a result of, or pursuant to or relating to, this Agreement
shall be determined by the Administrator in good faith in its absolute and
uncontrolled discretion, and any such determination or any other determination
by the Administrator under or pursuant to this Agreement and any interpretation
by the Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby.  You agree that before you may bring
any legal action arising under, as a result of, pursuant to or relating to, this
Agreement you will first exhaust your administrative remedies before the
Administrator.  You further agree that in the event that the Administrator does
not resolve any dispute or disagreement arising under, as a result of, pursuant
to or relating to, this Agreement to your satisfaction, no legal action may be
commenced or maintained relating to this Agreement more than twenty-four (24)
months after the Administrator’s decision.

20.         Headings.  The headings in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.

 

{Glossary begins on next page}

 





-  6  -

--------------------------------------------------------------------------------

 



 

GLOSSARY

 

(a)          “Administrator” means the Board or the committee(s) or officer(s)
appointed by the Board that have authority to administer the Plan.

 

(b)          “Affiliate” means any entity, whether now or hereafter existing,
which controls, is controlled by, or is under common control with, Immunomedics,
Inc.  For this purpose, “control” means ownership of 50% or more of the total
combined voting power or value of all classes of stock or interests of the
entity.

 

(c)          “Cause” has the meaning ascribed to such term or words of similar
import in your written employment or service contract with the Company as in
effect at the time at issue and, in the absence of such agreement or definition,
means your (i) conviction of, or plea of nolo contendere to, a felony or crime
involving moral turpitude; (ii) fraud on or misappropriation of any funds or
property of the Company, any affiliate, customer or vendor; (iii) personal
dishonesty, incompetence, willful misconduct, willful violation of any law, rule
or regulation (other than minor traffic violations or similar offenses) or
breach of fiduciary duty which involves personal profit; (iv) willful misconduct
in connection with your duties or willful failure to perform your
responsibilities in the best interests of the Company; (v) illegal use or
distribution of drugs; (vi) violation of any Company rule, regulation, procedure
or policy; or (vii) breach of any provision of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement executed by you for
the benefit of the Company, all as determined by the Administrator, which
determination will be conclusive.

 

(d)          “Change in Control” has the meaning set forth in the Plan.

 

(e)          “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)           “Company” includes Immunomedics, Inc. and its Affiliates, except
where the context otherwise requires.  For purposes of determining whether a
Change in Control has occurred, Company shall mean only Immunomedics, Inc.

 

(g)          “Fair Market Value” of a share of Common Stock generally means
either the closing price or the average of the high and low sale price per share
of Common Stock on the relevant date, as determined in the Administrator’s
discretion, as reported by the principal market or exchange upon which the
Common Stock is listed or admitted for trade.  Refer to the Plan for a detailed
definition of Fair Market Value, including how Fair Market Value is determined
in the event that no sale of Common Stock is reported on the relevant date.

 

(h)          “Service” means your employment or other service relationship with
the Company and its Affiliates.  Your Service will be considered to have ceased
with the Company and its Affiliates if, immediately after a sale, merger or
other corporate transaction, the trade, business or entity with which you are
employed or otherwise have a service relationship is not the Company or its
successor or an Affiliate of the Company or its successor.

 

(i)           “Shares” mean the shares of Common Stock underlying the Options.

 

(j)           “Stock Option Notice” means the written notice evidencing the
award of the Options that correlates with and makes up a part of this Agreement.

 

(k)          “Total and Permanent Disability” has the meaning set forth in the
Plan.

 

(l)           “You”;  “Your”.  “You” or “your” means the recipient of the award
of Options as reflected on the Stock Option Notice.  Whenever the Agreement
refers to “you” under circumstances where the provision should logically be
construed, as determined by the





-  7  -

--------------------------------------------------------------------------------

 



 

Administrator, to apply to your estate, personal representative, or beneficiary
to whom the Options may be transferred by will or by the laws of descent and
distribution, the word “you” shall be deemed to include such person.

 

 

 



-  8  -

--------------------------------------------------------------------------------

 



EXERCISE FORM

 

Administrator of 2014 Long-Term Incentive Plan

c/o Office of the Corporate Secretary

Immunomedics, Inc.

300 The American Road

Morris Plains, New Jersey 07950

Gentlemen:

I hereby exercise the Options granted to me on ____________________, ____, by
Immunomedics, Inc. (the “Company”), subject to all the terms and provisions of
the applicable grant agreement and of the Immunomedics, Inc. 2014 Long-Term
Incentive Plan and notify you of my desire to purchase ____________ shares of
Common Stock of the Company at a price of $___________ per share pursuant to the
exercise of said Options.

 

 

 

 

 

Total Amount Enclosed:   $_____________

    

 

 

 

 

 

 

Date:______________________________

 

 

 

 

(Optionee)

 

 

 

 

 

 

 

 

Received by IMMUNOMEDICS, INC. on

 

 

______________________________, ____

 

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------